In a proceeding pursuant to CPLR article 75 to permanently stay the arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (Lockman, J.), entered April 12, 1985, denying reargument of a prior order of the same court, entered October 12, 1984, which granted the petition.
Ordered that the appeal is dismissed, with costs; no appeal lies from an order denying reargument (see, Matter of Carillo v Axelrod, 83 AD2d 552). Mangano, J. P., Niehoff, Kunzeman and Kooper, JJ., concur.